          Case 2:19-cv-00501-AJS Document 135 Filed 08/26/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


   ANNE WEST, TOM BROWN,                              Civil Action No. 2:19-cv-0501-AJS

                                                      LEAD CASE
                        Plaintiffs,
          v.

   DOCUSIGN, INC.,

                        Defendant.


                                         STATUS REPORT

       An Initial Case Management Conference is scheduled for September 19, 2019. Plaintiffs

submit this updated Status Report in advance of the upcoming Conference.

       The following matters are resolved and terminated:

                                 Case Name                                   Termination Date

   Tom Brown v. American Eagle Outfitters, Inc., d/b/a Todd Snyder              05/20/2019
   Member Case No. 2:19-cv-00515

   Demieli Wright and Karen Clark v. Paragon Apparel                            05/20/2019
   Member Case No. 1:19-cv-00126

   Karen Clark and Tera Donahue v. Propertyroom.com, Inc.                       05/29/2019
   Member Case No. 1:19-cv-00138

   Antoinette Suchenko and Tom Brown v. Igloo Products, Corp.                   05/30/2019
   Member Case No. 2:19-cv-00529

   Karen Clark v. Forever Young Apparel                                         05/29/2019
   Member Case No. 1:19-cv-00127

   Tom Brown v. Pelican Products, Inc.                                          06/03/2019
   Member Case No. 2:19-CV-00530

   Arnold Vargas & Tom Brown v. AJ Madison, Inc.                                06/19/2019
   Member Case No. 2:19-cv-00507

   Antoinette Suchenko and Tom Brown v. Nuts.com, Inc.                          07/08/2019
   Member Case No. 2:19-cv-00513
         Case 2:19-cv-00501-AJS Document 135 Filed 08/26/19 Page 2 of 4



 Antoinette Suchenko and Tom Brown v. Simplisafe, Inc.                           07/08/2019
 Member Case No. 2:19-cv-0516

 Karen Clark v. Fragrancenet.com, Inc.                                           07/16/2019
 Member Case No. 1: 19-cv-0136

 Karen Clark and Tera Donahue v. Good American, Inc.                             07/25/2019
 Member Case No. No. 1:19-cv-00132

 Karen Clark v. Shoprunner, Inc.                                                 08/01/2019
 Member Case No. 1:19-cv-129

 Karen Clark v. International Greenhouse Contractors, Inc., d/b/a                  8/13/19
 Greenhouse Megastore
 Member Case No. 2:19-cv-00139

 Karen Clark v. 123 Stores, Inc.                                                 08/13/2019
 Member Case No. 1:19-cv-00128

 Antoinette Suchenko and Tom Brown v. Plow & Hearth                              08/15/2019
 Member Case No. 2:19-cv-00508

 Anne West and Tom Brown v. DocuSign, Inc.                                       08/20/2019
 Lead Case No. 2:19-cv-00501

 Karen Clark v. Alibris, Inc.                                                    08/26/2019
 Member Case No. 1:19-cv-00135



     The Clerk for the United States District Court for the Western District of Pennsylvania has

entered default against defendants in the following matters:

                        Case Name                                        Entry Date

 Arnold Vargas and Tom Brown v. AJ Madison, Inc.                        06/19/2019
 Member Case No. 2:19-cv-00507                                 *Notice of Settlement filed on
                                                                        08/26/2019

 Karen Clark and Tera Donahue v. Good American, Inc.                     06/19/2019
 Member Case No. No. 1:19-cv-00132



     The following matters are active and pending in United States District Court for the Western

District of Pennsylvania.
        Case 2:19-cv-00501-AJS Document 135 Filed 08/26/19 Page 3 of 4



                         Case Name                                      Current Status

 Tom Brown v. Affinity Gaming                                 Defendant’s Answer was filed on
 Member Case No.                                              08/26/2019. Plaintiff filed a Rule
                                                              26 Report on 08/26/2019, after
                                                              unsuccessful attempts to hold a
                                                              Rule 26 conference with defense
                                                              counsel. Parties are engaged in
                                                              settlement negotiations.


 Karen Clark and Sofia Montano v. Clara Canyon, LLC           Plaintiffs have been diligently
 d/b/a Canyon Coolers                                         attempting service but have been
 Member Case No. 1:19-cv-00140                                unable to personally serve
                                                              Defendant in this matter. The
                                                              summons and complaint were
                                                              served by mail on 07/20/19 and
                                                              Plaintiffs are awaiting a response.

 Karen Clark and Sofia Montano v. Trinaturk.com, LT2, Inc. A Notice of Settlement was filed
 Member Case No. 1:19-cv-00137                             on 08/26/2019.


Dated: August 26, 2019                  Respectfully Submitted,

                                         THE SWEET LAW FIRM, P.C.

                                         By:     /s/ Benjamin J. Sweet
                                         Benjamin J. Sweet
                                         1145 Bower Hill Road, Suite 104
                                         Pittsburgh, Pennsylvania 15243
                                         Telephone: (412) 742-0631

                                         Attorneys for Plaintiff
         Case 2:19-cv-00501-AJS Document 135 Filed 08/26/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I certify that on the 26th day of August, 2019, the foregoing document was electronically

filed through the Court’s CM/ECF system, which caused the parties or counsel who have

appeared in the case to be served by electronic means.


                                                  By:   /s/ Benjamin J. Sweet
                                                  Benjamin J. Sweet
